 



Exhibit 10(b)

 

PNC Bank, National Association
One PNC Plaza
249 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2707

November 27, 2002

     Worthington Receivables Corporation 1205 Dearborn Drive Columbus, Ohio
43085 Attention: Randal I. Rombeiro

      Re:   Extension of Facility Termination Date

Ladies and Gentlemen:

     Reference is hereby made to that Receivables Purchase Agreement (as amended
from time to time, the “Agreement”), dated as of November 30, 2000, among each
of the undersigned hereto. Terms used herein and not defined herein shall have
the meanings set forth in the Agreement.

     As you have requested pursuant to Section 1.10 of the Agreement, we hereby
agree to extend the Facility Termination Date to November 26, 2003. Accordingly,
clause (a) of the definition of “Facility Termination Date” as set forth in
Exhibit I to the Agreement is hereby amended by replacing the date “November 28,
2002” with the date “November 26, 2003” therein.

     If the foregoing is acceptable to you, please execute the enclosed copies
of this letter and return them to the undersigned. Your execution of this letter
shall constitute your representation and warranty that all necessary corporate
action has been taken to extend the Facility Termination Date contemplated
hereby. This letter may be executed in counterparts and shall be effective
following our receipt of the fully executed counterpart hereto and once the
Fifth Amendment to the Market Street Funding Corporation Liquidity Asset
Purchase Agreement and the First Amendment to the Liberty Street Funding Corp.
Liquidity Asset Purchase Agreement become effective.

(Continued on following page)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this letter as of the date
first written above.

          MARKET STREET FUNDING CORPORATION
as a Purchaser           By: /s/ Evelyn Echevarria     Name: Evelyn Echevarria  
  Title: Vice President                 PNC BANK, NATIONAL ASSOCIATION
as a Administrator and a Purchase Agent           By: /s/ John T. Smathers    
Name: John T. Smathers     Title: Vice President                 LIBERTY STREET
FUNDING CORP.,
as a Purchaser           By: /s/ Andrew L. Stidd     Name: Andrew L. Stidd    
Title: President                 THE BANK OF NOVA SCOTIA,
as a Purchaser Agent           By: /s/ Norman Last     Name: Norman Last    
Title: Managing Director

S-1



--------------------------------------------------------------------------------



 



  FIFTH THIRD BANK,
as a Purchaser Agent and as a Purchaser     By: /s/ John Beardslee   Name: John
Beardslee   Title: Vice President

ACKNOWLEDGED as of the date
first written above:

 

      WORTHINGTON RECEIVABLES CORPORATION
as Seller         By:   /s/ Randal I. Rombeiro Name:   Randal I. Rombeiro Title:
  Treasurer

S-2